UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04049 DWS Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:9/30 Date of reporting period: 12/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as of December 31, 2010(Unaudited) DWS Global Inflation Plus Fund Principal Amount ($) Value ($) Corporate Bond 2.1% Financials Pacific Life Global Funding, 144A, 3.292% *, 6/2/2018 (Cost $5,000,000) Mortgage-Backed Securities Pass-Throughs 0.3% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $672,532) Asset-Backed 0.9% Credit Card Receivables Citibank Omni Master Trust, "A8", Series 2009-A8, 144A, 2.36% *, 5/16/2016 Discover Card Master Trust, "A2", Series 2007-A2, 0.642% *, 6/15/2015 Total Asset-Backed (Cost $2,005,273) Collateralized Mortgage Obligations 1.3% Federal National Mortgage Association, "FT", Series 2003-102, 0.661% *, 10/25/2033 Residential Asset Securitization Trust, "1A2", Series 2003-A15, 0.711% *, 2/25/2034 Total Collateralized Mortgage Obligations (Cost $3,087,841) Government & Agency Obligations 89.7% Other Government Related (a) 0.6% International Bank for Reconstruction & Development, 5.05% *, 1/14/2025 US Government Sponsored Agency 3.0% Federal National Mortgage Association, 1.394% *, 8/8/2011 US Treasury Obligations 86.1% US Treasury Bills: 0.149% **, 3/10/2011 (b) 0.176% **, 4/7/2011 (b) 0.191% **, 7/28/2011 (b) 0.212% **, 4/7/2011 (b) 0.244% **, 6/30/2011 US Treasury Inflation-Indexed Bonds: 1.75%, 1/15/2028 (c) 2.125%, 2/15/2040 2.375%, 1/15/2025 (c) 2.5%, 1/15/2029 3.625%, 4/15/2028 US Treasury Inflation-Indexed Notes: 0.5%, 4/15/2015 0.625%, 4/15/2013 (c) 1.25%, 4/15/2014 1.375%, 7/15/2018 1.375%, 1/15/2020 1.625%, 1/15/2018 (c) 1.875%, 7/15/2015 2.0%, 4/15/2012 (c) 2.0%, 1/15/2016 US Treasury Notes: 1.25%, 8/31/2015 1.75%, 7/31/2015 3.625%, 2/15/2020 Total Government & Agency Obligations (Cost $205,345,855) Common Stocks 0.2% Financials American Capital Agency Corp., (REIT) (Cost $528,191) Shares Value ($) Securities Lending Collateral 19.3% Daily Assets Fund Institutional, 0.27% (d) (e) (Cost $45,503,564) Cash Equivalents 3.2% Central Cash Management Fund, 0.19% (d) (Cost $7,631,577) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $269,774,833) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * These securities are shown at their current rate as of December 31, 2010.Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $270,758,976.At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $4,874,028.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,448,325 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,574,297. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) At December 31, 2010, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swap contracts. (c) All or a portion of these securities were on loan. The value of all securities loaned at December 31, 2010 amounted to $44,351,129 which is 18.8% of net assets. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. At December 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 3/15/2011 10 Year US Treasury Note USD 3/22/2011 ) 2 Year US Treasury Note USD 3/31/2011 Federal Republic of Germany Euro-Schatz EUR 3/8/2011 68 ) United Kingdom Long Gilt Bond GBP 3/29/2011 25 ) Total net unrealized depreciation ) At December 31, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 3/22/2011 67 ) 10 Year Japanese Government Bond JPY 3/10/2011 11 ) Federal Republic of Germany Euro-Bund EUR 3/8/2011 Total net unrealized appreciation At December 31, 2010, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (f) Long Positions 01/25/2011 0.15% Barclays Commodity Currency Index 01/25/2011 0.15% Barclays Commodity Strategy 1494 Index 01/25/2011 0.12% Dow Jones-UBS Commodity Index 01/25/2011 0.15% Dow Jones-UBS Commodity Index 01/25/2011 0.09% Dow Jones-UBS Commodity Index 01/25/2011 0.50% Goldman Dow Jones-UBS Commodity Excess Return E95 Strategy 01/25/2011 0.10% Merrill Lynch Dow Jones – UBS Pre-Roll 01/25/2011 0.14% Merrill Lynch Dow Jones – UBS Pre-Roll 01/25/2011 0.03% UBS Basket Short Positions 01/25/2011 0.10% Dow Jones-UBS Commodity Index 3 Month Forward 01/25/2011 0.01% Dow Jones-UBS Commodity Index 3 Month Forward 01/25/2011 0.0% Dow Jones-UBS Commodity Index 3 Month Forward Total net unrealized appreciation (f) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. At December 31, 2010, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation($) 6/9/2010 6/1/2012 0.45% Citi Global Interest Rate Strategy Index Counterparties: 1 Barclays Bank PLC 2 Citigroup, Inc. 3 Morgan Stanley 4 The Goldman Sachs & Co. 5 Merrill Lynch & Co., Inc. 6 UBS AG At December 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD AUD 1/25/2011 UBS AG USD CAD 1/25/2011 Bank of New York Mellon Corp. USD JPY 1/25/2011 Royal Bank of Scotland PLC USD NOK 1/25/2011 Bank of New York Mellon Corp. USD SEK 1/25/2011 HSBC Bank USA GBP USD 1/25/2011 Royal Bank of Scotland PLC Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty CHF USD 1/25/2011 ) HSBC Bank USA EUR USD 1/25/2011 ) Royal Bank of Scotland PLC NZD USD 1/25/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SEK Swedish Krona GBP British Pound USD United States Dollar Investment in Subsidiary The Fund may seek exposure to the commodities markets by investing a portion of its assets in a wholly owned subsidiary organized under the laws of the Cayman Islands (the "Subsidiary"). Among other investments, the Subsidiary may invest in commodity-linked derivative instruments such as swaps and futures contracts. The Subsidiary may also invest in debt securities, some of which are intended to serve as margin or collateral for the Subsidiary's derivative positions. As of December 31, 2010, the Fund held $6,952,440 in the Subsidiary, representing 3.0% of the Fund's net assets. The Fund’s Investment Portfolio has been consolidated and includes the accounts of the Fund and the Subsidiary. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Fixed Income Investments(g) Corporate Bond $
